DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ORGANIC LIGHT EMITTING DIODE INCLUDING ELECTRODE STRUCTURE FORMED OF TRANSPARENT ELECTRODE AND LIGHT REFLECTING LAYER AND MANUFACTURING METHOD THEREOF.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 14-18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 2008/0309232 A1).
Regarding Claim 1, referring to at least Figs. 1-8C and related text, Yamamoto teaches an organic light emitting diode, comprising: a light emitting structure (19) (paragraph 92); and a first electrode structure (at least 14-16), configured to drive the light emitting structure to emit light (fig. 4A and paragraphs 69, 91-92, 97), and comprising: a first electrode (16) (paragraph 92); and a light reflecting layer (14), disposed on a side of the first electrode (a bottom side of 16) away from the light emitting structure (paragraphs 91-92), wherein the first electrode and at least a portion of the light reflecting layer are overlapped with each other in a first direction (a vertical direction from fig. 4A), an insulating layer (15) is at least partially disposed between the at least portion of the light reflecting layer and the first electrode overlapped with each other (fig. 4A and paragraph 93), and the first direction is perpendicular to a plane on which the light reflecting layer is located (fig. 4A). 
Regarding Claim 2, Yamamoto teaches wherein the light emitting structure and the at least portion of the light reflecting layer are at least partially overlapped with each other in the first direction (fig. 4A).
Regarding Claim 3, Yamamoto teaches further comprising: a thin film transistor (Tr12), disposed on a side of the first electrode structure away from the light emitting structure (fig. 4A and paragraphs 89-90).
Regarding Claim 4, Yamamoto teaches wherein the insulating layer comprises a first planar layer (fig. 4A and paragraph 93).
Regarding Claim 14, Yamamoto teaches wherein a material of the first electrode comprises one or a combination of ITO, IZO, and GZO (paragraph 118); and a material of the light reflecting layer comprises one or a combination of Ag, Al, and AI Nd (paragraph 114).

Regarding Claim 16, Yamamoto teaches wherein the light reflecting layers of the organic light emitting diodes of the adjacent pixel units are seamlessly connected (figs. 1, 4A and paragraph 92).
Regarding Claim 17, referring to at least Figs. 1-8C and related text, Yamamoto teaches a manufacturing method of an organic light emitting diode, comprising: forming a light emitting structure (19) (paragraph 92); and forming a first electrode structure (at least 14-16), the first electrode structure being configured to drive the light emitting structure to emit light (fig. 4A and paragraphs 69, 91-92, 97), and the first electrode structure comprising: a first electrode (16) (paragraph 92); and a light reflecting layer (14), formed on a side of the first electrode (a bottom side of 16) away from the light emitting structure (paragraphs 91-92), wherein the first electrode and a portion of the light reflecting layer are overlapped with each other in a first direction (a vertical direction from fig. 4A), an insulating layer (15) is at least partially disposed between the at least portion of the light reflecting layer and the first electrode overlapped with each other (fig. 4A and paragraph 93), and the first direction is perpendicular to a plane on which the light reflecting layer is located (fig. 4A).
Regarding Claim 18, Yamamoto teaches wherein the first electrode is configured to be a single layer structure (16) composed of a conductive materials (paragraph 92).

Claims 1-4 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im et al. (US 2017/0062755 A1; hereinafter “Im”).
Regarding Claim 1, referring to at least Fig. 2 and related text, Im teaches an organic light emitting diode, comprising: a light emitting structure (240) (paragraph 36); and a first electrode structure (at least 171-172 and 180-200), configured to drive the light emitting structure to emit light (fig. 2 and paragraph 36-38), and comprising: a first electrode (200) (paragraphs 76-79); and a light reflecting layer (at least 182 formed of copper having a light reflecting property, but not limited to this material), disposed on a side of the first electrode (a bottom side of 200) away from the light emitting structure (paragraph 57), wherein the first electrode and at least a portion of the light reflecting layer are overlapped with each other in a first direction (a vertical direction from fig. 2), an insulating layer (172) is at least partially disposed between the at least portion of the light reflecting layer and the first electrode overlapped with each other (fig. 2 and paragraph 74), and the first direction is perpendicular to a plane on which the light reflecting layer is located (fig. 2). 
Regarding Claim 2, Im teaches wherein the light emitting structure and the at least portion of the light reflecting layer are at least partially overlapped with each other in the first direction (fig. 2).
Regarding Claim 3, Im teaches further comprising: a thin film transistor (T), disposed on a side of the first electrode structure away from the light emitting structure (fig. 4A and paragraph 36).
Regarding Claim 4, Im teaches wherein the insulating layer comprises a first planar layer (172) (fig. 2 and paragraph 74).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto.
Regarding Claim 5, Yamamoto teaches wherein an optical thickness of the first planar layer is 2000 nm or more (paragraph 115) and a wavelength range of light emitted by the light emitting structure at a location where the first planar layer is located is about 400-750 nm (paragraphs 92 and 162, for example, wavelengths of blue, green, and red visible light), which is an overlapping range to that of the claim.  Accordingly, it would have been obvious to one of ordinary skill in the art to readily adjust the range of either the thickness of the wavelength of the light in order to obtain the optimum or workable result. See MPEP 2144.05 for overlap of ranges.  
Regarding Claim 6, Yamamoto teaches wherein a space between the at least portion of the light reflecting layer and the first electrode is all disposed with the first planar layer, the light reflecting layer is insulated from the first electrode (fig. 4A), the thin film transistor comprises a source electrode (Tr12s) and a drain electrode (Tr12d), and the first planar layer comprises a first via hole (CH14), and the first electrode is electrically connected to the source electrode and the drain electrode through the first via hole (fig. 4A and paragraph 89).

Claims 5-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Im.
Regarding Claim 5, teaching of Im has been discussed above except a relation between a thickness of the first planar layer and a wavelength of light emitted by the light emitting structure.  Nevertheless, it is well known in the art to adjust the thickness of the first planar layer (a thickness of 171) and it is also well known in the art to obtain the desired light color by readily selecting available material choice for the light emitting layer.  Accordingly, it would have been obvious to one of ordinary skill in the art to adjust the thickness of the first planar 
Regarding Claim 6, Im teaches wherein a space between the at least portion of the light reflecting layer and the first electrode is all disposed with the first planar layer, the light reflecting layer is insulated from the first electrode (fig. 2), the thin film transistor comprises a source electrode (150) and a drain electrode (160), and the first planar layer comprises a first via hole (CH4), and the first electrode is electrically connected to the source electrode and the drain electrode through the first via hole (fig. 2 and paragraph 38, 75).
Regarding Claim 7, Im teaches wherein a portion of a space between the at least portion of the light reflecting layer and the first electrode overlapped with each other is disposed with the first planar layer (fig. 2), the light reflecting layer comprises a first portion (192) which is overlapped and insulated with the first electrode in the first direction and a second portion (182) which is electrically connected to the first electrode, the insulating layer is disposed between the first portion and the first electrode (fig. 2), a second interval (an interval between 182 and 192) is located between the first portion and the second portion (fig. 2), the thin film transistor comprises a source electrode (150) and a drain electrode (160), the first planar layer comprises a first via hole (CH4), the second portion is at least partially located in the first via hole, and the first electrode is electrically connected to the source electrode or the drain electrode by the second portion through the first via hole (fig. 2 and paragraph 38, 75).

Regarding Claim 9, Im teaches wherein the first electrode structure further comprises a second planar layer (171), and the second planar layer is disposed on a side of the transition layer or the light reflecting layer away from the first planar layer (fig. 2 and paragraph 53).
Regarding Claim 10, Im teaches wherein the second planar layer comprises a second via hole (CH3), the second via hole is communicated with the first via hole (fig. 2); and the light reflecting layer is insulated from the first electrode, the first electrode is electrically connected to the source electrode or drain electrode through the first via hole and the second via hole (fig. 2).
Regarding Claim 11, Im teaches wherein the first electrode structure further comprises a transition layer (181); and the transition layer is disposed on a side of the light reflecting layer away from the first electrode, and the transition layer is adjacent and conformal to the light reflecting layer  (fig. 2 and paragraph 56).
Regarding Claim 12, Im teaches wherein the first electrode structure further comprises a second planar layer (171), and the second planar layer is disposed on a side of the transition layer or the light reflecting layer away from the first planar layer (fig. 2 and paragraph 53).
Regarding Claim 13, Im teaches wherein the second planar layer comprises a second via hole (CH3), the second via hole is communicated with the first via hole (fig. 2); and the first 
Regarding Claim 19, Im teaches wherein the second planar layer is located between the light reflecting layer and the thin film transistor (fig. 2).
Regarding Claim 20, Im teaches wherein the second planar layer is located between the light reflecting layer and the thin film transistor (fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/DANIEL WHALEN/Primary Examiner, Art Unit 2829